Citation Nr: 1315638	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  10-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for leukemia, to include as secondary to ionizing radiation and/or Agent Orange exposure, based upon accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963.  He died in October 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death and entitlement to service connection for leukemia, to include as secondary to ionizing radiation and/or Agent Orange exposure based upon accrued benefits.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant maintains that service connection for the cause of the Veteran's death and service connection for leukemia, due to ionizing radiation and/or Agent Orange exposure due to accrued benefits is warranted.  

The appellant requested a Travel Board hearing in her substantive appeal (VA Form 9) in June 2010.  In January 2013, the RO sent notice to the appellant at her former address that she was scheduled for a Travel Board hearing in February 2013.  She did not receive the notice and was not otherwise notified by her accredited representative.  She failed to appear.  If an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2012).  The appellant requested her hearing be rescheduled for good cause.  The Board finds good cause is shown for failing to appear at the scheduled hearing and for failing to provide a timely request for a new hearing date.  She has a right to such a hearing.  38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2012).  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and schedule a Travel Board hearing for the appellant.  She should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


